 Case 3:19-cv-02330-N-BN Document 10 Filed 05/08/20      Page 1 of 1 PageID 198



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

BRIDGET PARSON,                         §
                                        §
             Plaintiff,                 §
                                        §
V.                                      §         No. 3:19-cv-2330-N
                                        §
U.S. BANK, ET AL.,                      §
                                        §
             Defendants.                §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.



       SO ORDERED this 8th day of May, 2020.




                                            DAVID C. GODBEY
                                            UNITED STATES DISTRICT JUDGE
